Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 20-21 are objected to because of the following informalities:  
Claim 1, line 4, “a acrylate” should read “an acrylate”.
Claim 20, line 3, “thepolarizing” should read “the polarizing”.  
Claim 20, line 3, “an anti-glare” should read “the anti-glare”.
Claim 21, line 3, “an anti-glare” should read “the anti-glare”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the (meth)acrylate monomer with a functionality of 6 to 15" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this is assumed to be the “polyurethane (meth)acrylate oligomer with a functionality of 6 to 15” disclosed in Claim 10.
Claims 12, 14, and 19 each recite “selected from one of the group consisted of……or combinations thereof” which is indefinite given that this is improper Markush language. It is suggested that in each claim the phrase is changed to either “selected from the group consisting of…..and combinations thereof” or “selected from one of ……or combinations thereof”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 109337106 A) in view of the evidence of Chembridge (Chembridge International Corp. Chemcure-481).
Regarding Claims 1, 8, and 15, Chen discloses an example 9 (para 0102-0103) that comprises a PMMA substrate with a hard-coat optical film with anti-glare properties that comprises 300 parts of the hard coating solution of example 4 (para 0076-0077) which comprises acrylic binder, silica known under the tradename MEK-5630X (identical to that used in Example 6 of the present invention), acrylate-based leveling agent known under the tradename BYK-UV3535 (identical to the acrylate-ether-group-containing surface active agent used in Example 6 of the present invention) and organic particles. The ratio of silica to acrylate-ether-group-containing surface active agent is 1.06 ((5.45*0.3)/(15.4*0.1)) (which falls within the ratio stated in paragraph 0045 of the present specification as being necessary for the floccules to form). 
While Chen does not explicitly disclose the silica particles being flocculated into micro-floccules as claimed, given that Chen discloses anti-glare layer identical to that presently claimed, it would necessarily form floccules having secondary particle size as claimed.
Regarding Claim 2, Chen discloses all the limitations of the present invention according to Claim 1 above. Chen further discloses the hard coat optical film with anti-glare properties having an Ra of 0.071 microns, Ry of 0.533 microns, Sm (i.e. RSm) of 30.0 microns, and Pdq (i.e. Rdq) of 1.35° (Para 0121; Table 2 of original document, Example 9). 
While Chen does not explicitly disclose Sa and Sz as claimed, given that Chen discloses anti-glare layer identical to that presently claimed, and discloses the other roughness values as presently claimed, the anti-glare layer would inherently have Sa and Sz as presently claimed.
Regarding Claims 3-5, Chen discloses all the limitations of the present invention according to Claim 1 above. The hard coat optical film with antiglare properties comprises acrylate-based leveling agent known under the tradename BYK-UV3535 (para 0103). Since this is identical to the acrylate-ether-group-containing surface active agent used in Example 6 of the present invention, it would inherently possess the average molecular weight, average ethylene oxide unit, and structure as claimed.
Regarding Claim 6, Chen discloses all the limitations of the present invention according to Claim 1 above. Chen further discloses the leveling agent is used in amount of 5-20 parts per 100 parts binder (0053).
Regarding Claim 7, Chen discloses all the limitations of the present invention according to Claim 1 above. Chen further discloses 5.45 parts by weight of reactive silica nanoparticle dispersion MEZK-5630X, which has a solids content of 30%, and 300 parts hard coating solution of Example 4, which comprises 37% acrylic binder (61.5 total parts acrylates/165 total parts components) (paras 0077 and 0103). Therefore Example 9 comprises 1.47 parts reactive silica per 100 parts acrylic binder ((5.45*30%)*100/(300*37%)).
Regarding Claim 9, Chen discloses all the limitations of the present invention according to Claim 1 above. Chen further discloses the silica has a primary average particle size of 5-30 nm (para 0056).
Regarding Claims 10-11, Chen discloses all the limitations of the present invention according to Claim 1 above. Chen further discloses the hard coating solution of Example 4 comprises 39 parts urethane acrylate with functionality of 9, 16.5 (4.5+12) parts (meth)acrylate with functionality of 3-6, 6 parts (meth)acrylate with functionality of 1, and a photoinitiator (para 0077). 
Regarding Claim 12, Chen discloses all the limitations of the present invention according to Claim 10 above. Chen further discloses the 16.5 parts (meth)acrylate with functionality of 3-6 comprises 4.5 parts pentaerythritol triacrylate (PETA) and 12 parts dipentaerythritol hexaacrylate (DPHA) (para 0077).
Regarding Claim 13, Chen discloses all the limitations of the present invention according to Claim 10 above. Chen further discloses the 6 parts (meth)acrylate with functionality of 1 is 2-phenoxyethyl acrylate (PHEA) (para 0077).
Regarding Claim 14, Chen discloses all the limitations of the present invention according to Claim 10 above. Chen further discloses the photoinitiator is Chemcure-481 (para 0077), which is the same initiator used in the present invention (para 0066). According to the evidence of Chembridge, Chemcure -481 is hydroxycyclohexyl phenyl ketone and is a bifunctional α-hydroxyketone-based initiator.
Regarding Claim 16, Chen discloses all the limitations of the present invention according to Claim 15 above. Chen further discloses the organic particles have diameter of 2 microns (para 0103).
Regarding Claim 17, Chen discloses all the limitations of the present invention according to Claim 15 above. Chen further discloses the organic particles have refractive index of 1.55 (para 0103).
Regarding Claim 18, Chen discloses all the limitations of the present invention according to Claim 15 above. Chen further discloses the organic particles are present in an amount of 2.95 parts per 100 parts acrylic resin ((3.27*100)/(300*37%) (paras 0077, 0103).
Regarding Claim 19, Chen discloses all the limitations of the present invention according to Claim 15 above. Chen further discloses the organic particles are styrene-methyl methacrylate copolymer particles (para 0103).
Regarding Claims 20 and 21, Chen discloses all the limitations of the present invention according to Claims 1 and 15 above. Chen further discloses a polarizer comprising a polarizing element and the hard coat optical film with anti-glare properties (para 0030).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY M MILLER/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787